DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation - 35 USC § 101
Claims 12-15 are directed to one or more computer readable media, which is defined in paragraph [0275] of the original specification as not including transitory media. Thus, claims 12-15 are interpreted as one or more computer readable media that does not include transitory media.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation “determining a difference between a measured transmission time length…and the actual transmission time length as the system time difference” is vague and indefinite because it is unclear how the measured transmission time length and the actual transmission time length differ. In wireless communications, the actual transmission time length must be obtain through a measurement, which is reasonably interpreted as a measured transmission time length as well. Thus, it is unclear how the system time difference is determined from the difference between a measured transmission time length and an actual transmission time length.
Claim 17 recites similar subject matter and is rejected for the same reasons as claim 2. Claims 3-5 and 18-20, depending on claims 2 and 17 and including similar subject matter, are rejected for the same reasons as claims 2 and 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (US 2018/0176873).
Regarding claims 1 and 16, Wang discloses or suggests a method implemented by one or more computing devices and an apparatus comprising:
one or more processors (see at least claim 11);
memory storing executable instructions that, when executed by the one or more processors (see at least paragraph 348 and claim 11), cause the one or more processors to perform acts comprising:
determining a system time difference between a first base station and a second base station based on an actual transmission time length of a wireless frame (see at least paragraphs 203-208, obtaining a time difference between the first synchronization station and the source station based on a first time parameter of the first reference signal and a second time parameter of the second reference signal);
modifying a sending time of first data according to the system time difference, the sending time of the first data being determined according to a receiving time of second data at the first base station (see at least paragraphs 4 and 209-211, the first synchronization station adjusts current time of the first synchronization station based on the time difference, where 
sending the first data from the second base station according to the modified sending time of the first data (see at least paragraphs 4 and 209-211, the first synchronization station adjusts time for sending a signal to a user equipment);
regarding claims 2 and 17, determining the system time difference between the first base station and the second base station based on the actual transmission time length of the wireless frame comprises determining a difference between a measured transmission time length taken by the wireless frame from being sent by the first base station to being received by the second base station and the actual transmission time length as the system time difference between the first base station and the second base station (see at least paragraphs 203-208, obtaining a time difference between the first synchronization station and the source station based on a first time parameter of the first reference signal and a second time parameter of the second reference signal, where the first time parameter includes a transmit time point and a receive time point of the first reference signal and the second time parameter includes a transmit time point and a receive time point of the second reference signal);
regarding claims 3 and 18, the wireless frame comprises reference time information, and the reference time information comprises a sending time of the reference time information (see at least paragraph 206, the first time parameter and the second time parameter are in the form of a reference signal);
regarding claims 4 and 19, determining the difference between the measured transmission time length taken by the wireless frame from being sent by the first base station to being received by the second base station and the actual transmission time length as the system time difference between the first base station and the second base station comprises:
obtaining a sending time at which the first base station sends the reference time information and a receiving time at which the second base station receives the reference time information (see at least paragraphs 203-208, obtaining a first time parameter of the first reference signal and a second time parameter of the second reference signal, where the first time parameter includes a transmit time point and a receive time point of the first reference signal and the second time parameter includes a transmit time point and a receive time point of the second reference signal);
determining the measured transmission time length based on the sending time of sending the reference time information and the receiving time of receiving the reference time information (see at least paragraphs 203-208, t1-t2); and
using the difference between the measured transmission time length and the actual transmission time length as the system time difference between the first base station and the second base station (see at least paragraphs 203-208, determining the time difference between (t1-t2) and (t3-t4));
regarding claims 5 and 20, determining the difference between the measured transmission time length taken by the wireless frame from being sent by the first base station to being received by the second base station and the actual transmission time length as the system time difference between the first base station and the second base station further 
regarding claim 7, determining the system time difference between the first base station and the second base station based on the actual transmission time length of the wireless frame comprises receiving the system time difference between the first base station and the second base station issued by a server (see at least paragraph 208);
regarding claim 8, determining the sending time of the first data according to the receiving of the second data prior to modifying the sending time of the first data according to the system time difference (see at least paragraphs 4 and 203-211, the first synchronization station adjusts current time of the first synchronization station based on the time difference, where the adjustment of the current time of the first synchronization station modifies a sending time of data from the first synchronization station, where the adjustment is determined according to a receive time point of the first and second reference signals);
regarding claim 9, receiving the receiving time of the second data notified by the first base station prior to determining the sending time of the first data according to the receiving time of the second data (see at least paragraphs 4 and 203-211, the first synchronization station receives the first time parameter and the second time parameter prior to the 
regarding claim 10, receiving the sending time of the first data sent by a server, and the sending time of the first data being determined according to the receiving time of the second data at the first base station prior to modifying the sending time of the first data according to the system time difference (see at least paragraph 208, the adjustment of the time for sending the signal to the UE may be before or after adjusting the current time of the first synchronization station); and
regarding claim 11, prior to determining the system time difference between the first base station and the second base station based on the actual transmission time length of the wireless frame, the method further comprises selecting the second base station for sending the first data (see at least paragraph 203-211, the first synchronization station is selected for sending the signal to the UE prior to determining the system time difference).

Regarding claim 12, Wang discloses or suggests one or more computer readable media storing executable instructions that, when executed by one or more processors of a first base station, cause the one or more processors to perform acts comprising:

obtaining a system time difference between the first base station and the second base station based on an actual transmission time length of a wireless frame according to a sending time of the reference time information included in the reference time information and a receiving time of receiving the reference time information (see at least paragraphs 203-211, obtaining a first time parameter of the first reference signal and a second time parameter of the second reference signal, where the first time parameter includes a transmit time point and a receive time point of the first reference signal and the second time parameter includes a transmit time point and a receive time point of the second reference signal); and
modifying a sending time of first data sent by the second base station according to the system time difference, where the sending time of the first data is being determined based on a receiving time of second data at the first base station (see at least paragraphs 4 and 209-211, the first synchronization station adjusts current time of the first synchronization station based on the time difference, where the adjustment of the current time of the first synchronization station modifies a sending time of data from the first synchronization station, where the adjustment is determined according to a receive time point of the first and second reference signals);
regarding claim 13, sending the reference time information by the first base station to the second base station comprises sending the reference time information to at least one base 
regarding claim 14, receiving the second data before sending the reference time information by the first base station to the second base station (see at least paragraphs 199-200, receiving a reference signal before sending another reference signal); and
regarding claim 15, determining the second base station selected by a server for sending the first data (see at least paragraph 203-211, the first synchronization station is selected for sending the signal to the UE prior to determining the system time difference).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koorapaty et al. (US 2015/0312870) discloses over-the-air synchronization for small cells including a small cell node measuring timing offsets between each macro cell node (see at least paragraphs 50-57).
Grilli et al. (US 2003/0007470) discloses time-aligning transmission from multiple base stations including retrieving time differences of base stations, estimating time difference for 
Matsuda et al. (US 2007/0115842) discloses transmission time difference measurement, where a difference in the transmission times of signals in each base station is determined based on a difference of propagation times between the terminal and each of the base stations that is calculated by subtracting the turn-around time that is measured in the terminal from the round trip times that are measured in each base station, and the arrival time difference that is measured in the terminal (see at least paragraphs 82-87).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424.  The examiner can normally be reached on Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        04/21/2021